By JUDGE F. BRUCE BACH
It has come to this court’s attention that appellant William C. Jones has not filed an appeal bond in the amount of $500.00 as set by the juvenile and domestic relations court which heard this matter originally. This court finds that the applicable law requires bond to be given within 30 days of the date of judgment in the lower court. Because such bond was never given, this court lacks jurisdiction to entertain an appeal, and this case must be dismissed.
Actions in the juvenile and domestic relations courts for support can be either criminal or civil in nature. Prestera v. Denny, 1 Va. App. 103, 104 (1985). Because Ms. Bowles instituted this action in the juvenile and domestic relations court upon a Petition for Support (Civil) (Form DC-610), this case presents a civil appeal. Id. Therefore, the proceedings in the circuit court are to conform to the rules of equity practice. Va. Code Section 16.1-296 (Supp. 1985); Jones v. Robinson, 229 Va. 276, 283, 329 S.E.2d 794 (1985). Va. Code Sections 16.1-106 through 16.1-114 (1982) set out the requirements for perfecting a civil appeal to the circuit court and the procedures to be followed upon appeal. These sections have been interpreted to establish a 30-day limit for giving bond. See, Godlewski v. Gray, 221 Va. 1092, 277 S.E.2d 213 (1981). These statutory requirements for appeal *322bonds are mandatory and jurisdictional. The Covington Virginian v. Woods, 182 Va. 538, 543, 29 S.E.2d 406, 408 (1944).
In its order dated July 18, 1985, the juvenile and domestic relations court (J. Valentine) made a finding of paternity and ordered Mr. Jones to make support payments of $150.00 per month. More than 30 days have elapsed since the date of that judgment and appellant Jones has failed to post any appeal bond. It is the opinion of this court that it has no jurisdiction to hear this appeal. Therefore, the July 18, 1985, order will be reinstated, and this appeal is dismissed.